- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X EBITDA MARGIN EXCEEDS 46% in 2Q10, THE HIGHEST LEVEL FOR SEVEN QUARTERS São Paulo, Brazil, August 10, 2010 Companhia Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces today its results for the second quarter of 2010 (2Q10) , in accordance with Brazilian accounting principles, and denominated in Brazilian Reais (R$). All comments presented herein refer to the Companys consolidated results and comparisons refer to the first quarter of 2010 (1Q10) , unless otherwise stated. The Real/US Dollar exchange rate on June 30, 2010 was R$1.8015. Executive Summary The 2Q10 EBITDA margin reached 46.4%, 5.4 p.p. up on 1Q10, further underlining the recovery of CSNs operating margins; EBITDA totaled R$1.8 billion in 2Q10, 37.7% more than in the previous quarter, and R$3.1 billion in the first half, a 119.9% improvement over the first six months of 2009; Net income stood at R$894 million in the second quarter, 85.6% up on 1Q10, and R$1.4 billion in 1H10, 95.5% higher than the same period last year; Gross profit in 2Q10 amounted to R$1.9 billion, growth of 33.9% over the quarter before, and R$3.3 billion in the first half, 113.2% up year-on-year; The 2Q10 gross margin stood at 48.3%, 4.4 p.p. more than in 1Q10; Net revenue totaled R$3.9 billion in 2Q10, 21.6% higher than the previous three months, chiefly due to the upturn in mining revenue, which jumped by 86.1% in the 1Q10; Net revenue from mining was strongly impacted in 2Q10 by higher prices and the 15.9% increase in iron ore exports over the quarter before; 2Q10 net revenue from the sale of steel products moved up by 8.1% over 1Q10, fueled by higher prices and the 5.1% upturn in domestic market sales volume; Consolidated steel product sales volume on the domestic market, where margins are historically higher, accounted for 88.5% of total sales volume in 2Q10; Cement production totaled 377 thousand tonnes in the first six months, accompanied by sales of 373 thousand tonnes and net revenue of R$71.0 million; First-half investments came to R$1.5 billion; CSN paid R$1.6 billion in dividends and interest on equity to its shareholders in 2Q10; The net debt/EBITDA ratio closed the second quarter at 1.56x, based on EBITDA of R$5.3 billion in the last 12 months, remaining stable when compared to the ratio at the end of 1Q10; CSN is a highly capitalized company, with a cash position of R$9.7 billion. On June 30, 2010  BM&FBovespa: CSNA3 R$26.30/share  NYSE: SID US$14.69 /ADR (1 ADR 1 share)  Total no. of shares 1,510,359,220  Market cap: R$38 billion/US$21 billion Investor Relations Team - IR Executive Officer: Paulo Penido Pinto Marques - Manager: David Moise Salama - (+55 11) 3049-7588 - Specialist: Claudio Pontes - (+55 11) 3049-7592 - Specialist : Fábio Romanin  (+55 11) 3049-7598 - Senior Analyst: Fernando Campos  (+ 55 11) 3049-7591 - Analyst: Stephan Szolimowski  (+55 11) 3049-7593 invrel@csn.com.br 1 Consolidated Highlights 2Q09 1Q10 2Q10 2Q10 X 2Q09 (Chg%) 2Q10 X 1Q10 (Chg%) Crude Steel Production (thousand t) 869 1,178 1,199 38% 2% Steel Sales Volume (thousand t) 948 1,262 1,300 37% 3% Domestic Market 795 1,095 1,151 45% 5% Export Market 153 167 149 -3% -11% Net Revenue of steel products per unit (R$/t) 1,960 1,966 2,074 6% 5% Financial Data (RS MM) Net Revenue 2,492 3,185 3,873 55% 22% Gross Profit 778 1,397 1,870 141% 34% EBITDA 728 1,304 1,796 147% 38% EBITDA Margin 29% 41% 46% 17 p.p. 5 p.p. Net Income (R$ MM) 335 482 894 167% 85% Net Debt (R$ MM) 4,881 6,609 8,268 69% 25% Economic and Sector Scenario Brazil Despite the recent slowdown of Brazils economy, accompanied by low inflation, some economists believe there will be a recovery in the second half of the year. This growth may impact the performance of various economic segments, mostly the construction and infrastructure industries. The National Confederation of Industry is predicting an upturn in the pace of public and private investments this year, from the current 18% of GDP to 19.4%, the highest level since the 1970s. According to the institution, this increase will be essential to sustain economic growth and to maintain installed capacity use within appropriate levels. According to the Central Banks Focus bulletin, GDP should move up by 7.2% in 2010. In order to avoid abusive price hikes, the Central Bank has been gradually increasing interest rates in order to control domestic demand. At its last meeting, it raised the Selic base rate by 50bps to 10.75% p.a., the highest level since March 2009. Expectations regarding jobs and earnings in 2010 should encourage investments, confirming the healthy performance of the economy. Unemployment measured by the IBGE fell by 7% in June and current market conditions point to the continuation of a favorable scenario until the end of the year. The rate is expected to reach 6.6% in 2011. According to MB Associados, the bulk of wages should grow by 6% in 2010. 2 The IMF believes per capita GDP will reach US$10,289 in 2010, a figure that could well be revised upwards by year-end. Macroeconomic Projections IPCA (%) 5.35 4.80 Commercial dollar (final)  R $ 1.80 1.85 SELIC (final - %) 11.75 11.75 GDP (%) 7.20 4.50 Industrial Production (%) 12.10 5.00 Source: FOCUS BACEN Base: July 23, 2010 Sectors Steel : The World Steel Association estimates year-on-year global steel production growth of 27.9% in 1H10, thanks to the recovery of various markets, led by China, which produced 323 million tonnes in the period, 21% more than in 1H09. Chinas annual output may exceed 2009 volume, reaching a new record. Brazils steel industry also did exceptionally well in the first six months. According to the Brazilian Steel Institute (IABr), production through June totaled 16.4 million tonnes of crude steel and 7.9 million tonnes of rolled flat steel, 55% and 72% up, respectively, over the same period in 2009. In 2Q10, crude steel output came to 8.4 million tonnes and rolled flat production stood at 4.1 million tonnes, 6% and 8% more, respectively, than the previous quarter. The recovery becomes even clearer if we look at apparent consumption, which totaled 13.3 million tonnes in the first half, 60.3% up year-on-year, and 7 million tonnes in the second quarter, an 11% improvement over 1Q10. Domestic sales recorded equally expressive growth, with rolled flat products climbing 62% year-on-year in the first half to 6.1 million tonnes. Second-quarter sales came to 3.2 million tonnes, 14% more than in 1Q10. Steel product exports amounted to 4.3 million tonnes in the first half, 25% up on the same period last year, and 2.2 million tonnes in the second quarter, 10% up on 1Q10. The IABr estimates apparent steel product consumption of 25 million tonnes in 2010, 34% more than in 2009 and a new annual record, reflecting the excellent performance of Brazils economy and its impact on demand from the leading steel-intensive industrial segments, led by strong construction growth, continued auto expansion and the healthy performance of the capital goods and home appliance / OEM industries. The Institute also estimates total production of 33 million tonnes of crude steel and 21 million tonnes of rolled steel in 2010, with exports of 11 million tonnes. Segments Automotive: The first half of 2010 was marked by the excellent performance of the auto industry, fueled by domestic demand, in turn chiefly sustained by government tax breaks and the greater availability of credit. According to ANFAVEA (the vehicle manufacturers association), first-half production totaled 1.75 million units, 19% up year-on-year. Growth in 2010 is estimated at 7%, which, if confirmed, will be a new annual record. A total of 1.6 million units were licensed in the first half, 9% up on the same period in 2009, a new six-month record. Exports totaled 358,000 units in the same period, 78% more than in 1H09, when global sales suffered a sharp downturn. 3 ANFAVEA estimates annual output of 3.4 million units, 8% higher than in 2009, yet another record figure. Construction: The healthy performance of the Brazilian economy has continued to favor the construction industry, which remains heated, chiefly thanks to the expansion of credit, lower unemployment and the increase in the bulk of wages. According to the Planning Ministry, the funds allocated to the Minha Casa, Minha Vida program and the PAC (Accelerated Growth Program), should increase from R$ 25 billion this year to R$ 44 billion in 2011. The Caixa Econômica Federal, which finances 80% of the countrys mortgage lending, announced a 95% year-on-year first-half increase in housing loans to R$ 34 billion. According to recent Labor Ministry figures, the number of sector jobs increased from 79,000 in 1H09 to 230,000 in 1H10. Also in the first six months, Abramat (the construction material manufacturers association) estimated a 19.8% year-on-year upturn in the sale of building materials, higher than the average 2010 forecast of 15%. As a result, the Central Bank pushed up its construction GDP growth forecast for 2010 from 10%, at the end of the first quarter, to 13%. Distribution : The distribution sector was positively impacted in the first half by the upturn in demand and the recovery of industrial investments. According to INDA (the steel distributors association), flat steel purchases by distributors recorded consistent growth in 2Q10, totaling 1.3 million tonnes, 33% above the previous quarter. This growth was also fueled by higher imports, which moved up by 8% in the same period. Import growth was in turn pushed by the buoyant domestic market, the stronger Real and still ample supply on the international market. Other contributing factors included state government import incentives and the persistence of production and export subsidies in various markets abroad. Steel sales totaled 2.0 million tonnes in the first six months, 28% more than the same period last year, and 1 million tonnes in the second quarter, virtually identical to 1Q10. Inventories were sufficient for 3.6 months (1.1 million tonnes) above the historical average of 2.8 months. Home Appliances / OEM : Sales moved up by around 7% year-on-year in 1H10. Many consumers brought forward their purchases in order to take advantage of the prevailing tax break. Although the IPI tax cut was removed at the end of January, home appliance prices only began to move up in May when retail inventories existing at the time of the removal ran out. The reduction in the pace of sales was expected, with the sector having to seek out a new balance after the return of IPI to normal levels. Nevertheless, according to Eletros (the appliance manufacturers association), annual sector growth is expected to reach 8% in 2010, thanks to healthy credit, extended financing terms, greater job stability and higher consumer earnings. International USA : The United States economy is only recovering slowly due to caution on the part of consumers and financial institutions and the IMF is predicting GDP growth of 3.3% in 2010. According to the U.S. Department of Labor, unemployment closed June 2010 at 9.5%, a relatively high level, equivalent to 14.6 million jobless individuals in absolute terms. According to World Steel Association, the U.S. produced 21.4 million tonnes in 2Q10, 9% up on the previous quarter, and 41 million tonnes in 1H10, a hefty 69% up on 1H09. Given the slow, but steady recovery of demand, plants have been able to produce more. According to CRU, the U.S. steel plants were working at 71.2% of installed capacity at the end of the first ten days in July. 4 Also according to CRU, first-half steel consumption increased by 72% year-on-year, while consumption in the second quarter moved up by 9.6% over the previous three months. Although demand and prices should remain under pressure in the short term, seasonal factors and the low level of distributors inventories should ensure that sales pick up as of September. Europe : Following a period of uncertainty, particularly in Greece, Spain, Portugal and Ireland, the European economy is showing signs of stabilizing and various Euro-Zone countries have approved austerity packages designed to reduce the public deficit. Nevertheless, the IMF still estimates GDP growth of 1% in 2010, despite the financial turbulence. In a recent stress test of the European banking sector, with a particular focus on banks in those countries with the biggest public deficits and which simulated three crisis situations in 2010 and 2011, only seven of the 91 EU banks failed. The figures showed which banks had sufficient capital to absorb the predicted losses and maintain satisfactory liquidity levels. The disclosure of these results, together with greater control over public spending, should reduce Euro-Zone risk perception. According to recent World Steel Association figures, the Euro Zone produced 90 million tonnes of steel in 1H10, 45% up on the 1H09, and 47.2 million tonnes in the second quarter, 11% more than in 1Q10. According to CRU, European flat steel consumption in 2Q10 climbed by 16.4% over the first three months, while first-half consumption increased by 60% year-on-year, with sales of 37.8 million tonnes. Orders for steel products are likely to fall in the short term, pressuring prices, accompanied by an increase in imports and fiercer competition among the EUs suppliers. Although demand may be better than expected, many plants have announced production cut-backs in the coming months, which should lead to greater equilibrium between supply and demand. Asia: The latest Chinese GDP figures confirm expectations that the countrys economy is stabilizing. Second-quarter GDP grew by 10.3%, versus 11.9% in 1Q10. Even though growth is still high, the slower pace of the worlds third largest economy is causing concern throughout the entire global market. The government has adopted a series of measures to contain a possible credit bubble and increase in property prices and inflation, which is expected to reduce economic growth to more sustainable levels by year-end. According to the China National Development and Reform Commission, the government will invest US$100 billion in 23 new infrastructure projects in the west of China to promote the regions development. According to World Steel Association, China continued to lead the global steel production rankings, with output of 323 million tonnes of crude steel in 1H10, 21% up year-on-year. If this pace is maintained, annual production should reach 600 million tonnes in 2010. Domestic demand appears to be slowing, which is reflected in industrial output. The PMI index of the CFLP (Chinese Federation of Logistics and Purchasing) fell for the second consecutive month in June 2010, indicating a reduction in industrial activity. In addition, the elimination of steel product export incentives (VAT exemption) has made overseas shipments exports less competitive, putting even more pressure on the domestic market. Over-production and already high inventories have been exerting downward pressure on prices. In June, Shanghai distributors were selling hot-rolled for RMB4,170/t, RMB130 down on previous levels. Given this price pressure, Asian production cuts appear likely, especially in view of the high cost of raw materials, particularly iron ore and coal. 5 Iron Ore The iron ore market in 2009 was marked by strong demand in 2H09, with transoceanic annual trade of 944 million tonnes, according to Macquarie. The 2010 estimates are positive and this volume should be exceeded. China continued to lead the market, with imports of 628 million tonnes in 2009, according to the Tex report, while CRU believes the country will account for two-thirds of global iron ore demand by 2014. In 2010, China is expected to import 667 million tonnes. Given dynamic demand in China and the new iron ore price framework, Chinese imports have become more volatile. Iron ore price in the spot market had been falling, however, in the last two weeks, it started recovering and remains at a level still higher than at the end of the first half of 2009, reaching US$136/t (CIF China) at the close of July, recovering slightly over the last few weeks. The new contractual prices have reduced the gap between the old benchmark system and the spot market price. This new pricing system should maintain prices closer to market reality. Given the poor quality of Chinas ore, plus its inefficient production costs, imports will almost certainly move up, especially from Brazil and Australia. Indian production should go to the local steel industry, especially if steel output records an upturn. In addition, the Indian government has introduced a series of measures to rein in iron ore exports. According to SECEX (the Foreign Trade Secretariat), Brazil exported 141 million tonnes of iron ore in 1H10, 20% up year-on-year and already back to the levels recorded in the pre-crisis period of 2008. Investments in mining assets are also growing, particularly in Brazil and Australia. According to Dealogic, in 2010 to date China invested US$ 8.3 billion in the acquisition of mining assets abroad, representing 76 new transactions. According to the Heritage Foundation, total investments in mining and metals should reach US$ 100 billion by 2014. Cement Driven by the construction sector, demand for cement has been moving up substantially. The disparity between demand and supply in some Brazilian regions at certain times can trigger recourse to imports. Because cement is a perishable product that occupies a lot of storage space, inventory levels should be just enough to cover immediate demand. When demand peaks, therefore, imports are a distinct possibility. Investments in new plants added 4 million tonnes to the countrys installed capacity, which currently stands at 67 million tonnes p.a., according to SNIC (the cement industry association). Also according to SNIC, first-half sales totaled 27.6 million tonnes, 15% more than in 1H09, while annual sales are expected to move up by 12.5% to 58 million tonnes. Production The Presidente Vargas Steelworks produced 1.20 million tonnes of crude steel in 2Q10, 2% more than the 1.18 million tonnes recorded in 1Q10, while rolled flat steel output increased by 5%, from 1.20 to 1.27 million tonnes in the quarter. In comparison with 2Q09, however, growth was much more substantial, reaching 38% for crude steel and 31% for rolled steel, as can be seen in the table below. 6 Production (in thousand t) 2Q09 1Q10 2Q10 Change 2Q10 x 2Q09 2Q10 x 1Q10 Crude Steel (P Vargas Mill - UPV) 38% 2% Purchased Slabs from Third Parties 0 0 0 - - Total Crude Steel 38% 2% Rolled Products (UPV) 968 1,133 1,187 23% 5% Coils from Third Parties Consumption 0 70 80 - - Rolled Products (UPV) 31% 5% Production Costs (Parent Company) CSNs total steel production costs came to R$1,432 million in 2Q10, a 12% growth or R$154 million, up on the R$1,278 million recorded in the previous quarter, chiefly due to higher raw material costs. Raw materials: increase of R$112 million, primarily related to the following inputs: Coal : increase of R$10 million, basically due to the higher acquisition cost; Coke : upturn of R$48 million, due to increased consumption and the higher acquisition cost; Pellets : growth of R$29 million, basically due to the higher acquisition cost which was retrospectively applied since January 2010 ; Third-party coils : increase of R$11 million; Other raw materials: upturn of R$14 million. Labor: growth of R$19 million, primarily due to the pay rise following the annual collective bargaining agreement. General costs: upturn of R$24 million, chiefly due to: Energy and fuel : increase of R$10 million, mostly in natural gas; Maintenance and supplies : growth of R$14 million, due to periodic maintenance procedures. 7 Sales Total Sales Volume CSNs steel product sales volume totaled 1.3 million tonnes in 2Q10, 37% up year-on-year and 3% up on the previous quarter. In the first half, flat steel sales amounted to 2.6 million tonnes, a hefty 61% more than the same period last year. Domestic Market Domestic steel product sales volume in 2Q10 moved up by 5% over 1Q10 and by 45% year-on-year. In 2Q10, the consolidated volume of steel products sold by CSN in the domestic market, where margins are historically higher, reached 88.5% of total sales. Exports Steel product exports totaled 149,000 tonnes in 2Q10, 11% and 3% down, respectively, on 1Q10 and 2Q09, due to the routing of sales to the domestic market, where margins are historically higher. 8 Prices Net revenue per tonne averaged R$ 2,074 in 2Q10, 5.5% up on 1Q10, impacted by the product mix sold in the quarter. Mining √ PRODUCTION Own production of finished iron ore products 1 totaled 6.9 million tonnes in 2Q10, 11% up on the previous quarter, 5.6 million of which from Casa de Pedra, and 1.3 million from Namisa. Namisas purchases from third parties amounted to 2.9 million tonnes, 1.5 million of which acquired from CSN. √ SALES Total sales of finished iron ore products 1 by CSN and Namisa, excluding own consumption, came to 6.2 million tonnes in 2Q10, 11% more than in 1Q10. Exports totaled 5.9 million tonnes, accounting for 95% of total sales volume and 16% up on the previous three months, while domestic sales stood at 0.3 million tonnes. Of this total, Namisa sold 4.0 million tonnes, all of which for export. First-half finished-product ore sales stood at 11.9 million tonnes 1 , 20% up year-on-year. Exports came to 11.0 million tonnes, equivalent to 93% of total sales and 15% more than the same period last year, while the domestic market accounted for 0.8 million tonnes. The Presidente Vargas Mill absorbed 1.7 million tonnes in the second quarter and 3.3 million tonnes year-to-date. √ INVENTORIES Finished iron ore product inventories closed 2Q10 at 7.9 million tonnes. (1) Production, purchases and sales include 100% of the stake in NAMISA. Cement Cement production totaled 377 thousand tonnes in the first six months, accompanied by sales of 373 thousand tonnes and net revenue of R$71.0 million. CSN is operating 3 distribution centers in the cities of Rio de Janeiro, in the state of Rio de Janeiro and Mauá and São José dos Campos, in the state of São Paulo. In the coming months, the Company intends to open a new distribution center in the state of Rio de Janeiro. In June, CSN doubled its cement grinding capacity and is currently operating at 200 thousand tonnes/month. Net Revenue Net revenue totaled R$3.9 billion in 2Q10, 22% up on 1Q10, chiefly due to the 86% upturn in mining revenue, in turn pushed by higher iron ore prices in 2Q10 and increased sales volume. Steel revenue moved up 8% in the same period, also fueled by higher prices and sales volume. Net Revenue (R$ MM) 9 Selling, General and Administrative Expenses SG&A expenses totaled R$304 million in 2Q10, R$10 million down on 1Q10. Selling expenses fell by R$34 million, reflecting the reversal of provisions for doubtful accounts, while G&A expenses increased by R$22 million, primarily due to the collective bargaining agreement in May and the upturn in expenses with service providers. Other Revenue and Expenses In 2Q10, CSN recorded a negative R$80 million in the Other Revenue and Expenses line, versus a negative R$96 million in 1Q10. The variation was mainly due to adhesion to the Rio de Janeiro state tax repayment program. EBITDA EBITDA totaled R$1,796 million in 2Q10, 38% up on 1Q10, accompanied by a 5 p.p. upturn in the EBITDA margin to 46%. The improvement was largely due to higher iron ore and steel product prices, as well as the more effective management of production costs. First-half EBITDA came to R$3,100 million, 120% up year-on- year. It is important to note that the 1H09 result was still affected by the strong shrinkage of the global markets. The EBITDA margin stood at 44% in 1H10, 15 p.p. up on the first six months of 2009. Financial Result and Net Debt The 2Q10 net financial result was negative by R$421 million, chiefly due to the following factors: Interest on loans and financing totaling R$424 million; Negative monetary and foreign exchange variations of R$39 million, including the result of derivative operations; Other financial expenses of R$18 million. These negative effects were partially offset by returns on financial investments totaling R$60 million. On June 30, 2010, the consolidated net debt totaled R$8.3 billion, R$1.7 billion more than the R$6.6 billion recorded on March 31, 2010, essentially due to the following factors: EBITDA of R$1.8 billion; 10 Investments of R$1.1 billion; Payment of dividends and interest on equity totaling R$1.6 billion; R$0.4 billion effect related to the cost of debt booked in the income statement; REFIS (tax repayment) installments of R$0.2 billion; Working capital effect on cash flow of R$0.2 billion. The net debt/EBITDA ratio stood at 1.56x on June 30, 2010, based on LTM EBITDA of R$5.3 billion, stable compared to the figure at the close of the previous quarter. The increase in net debt between the two periods was offset by accrued EBITDA growth. Income Taxes Income tax and social contribution expenses totaled R$170 million in 2Q10, R$ 141 million up on 1Q10 due to higher taxable income and the reversal of deferred fiscal assets on tax losses and the negative social contribution base. In the first half 2010, these expenses came to R$199 million. Net Income CSN posted a 2Q10 net income of R$894 million, 85%, or R$412 million, up on 1Q10, chiefly due to the following effects: A R$473 million increase in gross profit, due to higher iron ore and steel product prices, together with greater sales volume in both segments; A R$57 million improvement in the financial result; On the other hand, income tax and social contribution expenses climbed by R$141 million in 2Q10. Capex CSN invested R$1.1 billion in 2Q10, R$ 701 million of which in the subsidiaries and in the jointly controlled company, allocated as follows: Transnordestina Logística: R$ 449 million; CSN Aços Longos: R$127 million; CSN Cimentos: R$60 million; MRS Logística: R$41 million. 11 The remaining R$389 million went to the parent company, mostly in the following projects: Warehousing / Others: R$143 million; Maintenance and repairs: R$102 million; Expansion of the Casa de Pedra mine: R$61 million; Technological improvements R$38 million; Expansion of the Port of Itaguaí: R$36 million. Working Capital Working capital closed June 2010 at R$1.9 billion, R$234 million up on the end-of-1Q10 figure, mainly due to the R$332 million upturn in assets, fueled by the R$202 million increase in Accounts Receivable from Abroad and the R$110 million growth in Inventories (raw materials, ongoing imports and prepayments to suppliers). The R$98 million increase in liabilities chiefly resulted from the R$142 million upturn in the Suppliers line. The average supplier payment period widened from 28 days, at the end of March 2010, to 33 days in June 2010, while the average receivables period increased from 25 to 27 days in the same period. The inventory turnover period averaged 95 days, two days less than in 1Q10. WORKING CAPITAL (R$MM) 1Q10 2Q10 Change 2Q10 x 1Q10 Assets Accounts Receivable - Domestic Market 1,197 1,201 4 - Export Market 292 494 202 - Allowance for Debtful (387) (395) (8) - Credits from clients (3) (2) 1 Inventory (*) Advances to Taxes 19 41 23 Liabilities 98 Suppliers Salaries and Social Contribution 34 Taxes Payable Advances from Clients 81 42 Working Capital TURN OVER RATIO Average Periods 1Q10 2Q10 Change 2Q10 x 1Q10 Receivables 25 27 2 Supplier Payment 28 33 5 Inventory Turnover 97 95 * Inventory - includes "Advances to Suppliers" and does not include "Supplies". Capital Markets Share Performance In 1H10, CSNs shares depreciated by 3% on the São Paulo Stock Exchange, outperforming the IBOVESPA, which fell by 11% in the same period . On the NYSE, CSNs ADRs recorded a decline of 5%, versus a negative 6% for the Dow Jones. Daily traded volume in CSNs shares averaged R$ 119 million in the second quarter, 17% down on the 1Q10 average, and R$ 131 million in the first half. Capital Markets - CSNA3 / SID / IBOVESPA / DOW JONES 2Q10* 1Q10* 1H10* N# of shares Market Capitalization Closing price (R$/share) 26.30 34.53 26.30 Closing price (US$/share) 14.69 19.34 14.69 Market Capitalization (R$ million) 38,345 50,348 38,345 Market Capitalization (US$ million) 21,418 28,200 21,418 Total return including dividends and interest on equity CSNA3 (%) -24% 27% -3% SID (%) -24% 25% -5% Ibovespa -13% 3% -11% Dow Jones -10% 4% -6% Volume Average daily (thousand shares) 4,035 4,739 4,381 Average daily (R$ Thousand) 118,838 143,703 131,067 Average daily (thousand ADRs) 6,383 6,577 6,478 Average daily (US$ Thousand) 103,562 110,526 106,988 Source: Economática * Figures were retroactively adjusted to reflect the share split occurred on March 25, 2010. On the NYSE, daily traded volume in CSNs ADRs averaged US$104 million in 2Q10, 6% less than the previous quarter. In 1H10, among those shares making up the IBOVESPA, CSNs were among the ten most traded. The Companys ADRs were also among the ten most traded Latin American companies on the NYSE. 12 Dividend Payments In 2Q10, CSN paid R$1,570 million to its shareholders related to fiscal year 2009, complementing the R$250 million paid on December 29, 2009, as an advance on interest on equity for that year: On April 30, 2010, the Company paid R$70 million as interest on equity; On June 25, 2010, the Company paid R$1,500 million as dividends. Subsequent Events On July 15, 2010, through its wholly-owned subsidiary CSN Resources S.A, CSN issued bonds worth US$ 1 billion at 6.5% p.a. maturing in July 2020, pursuant to Rule 144A and Regulation S of the United States Securities Act. The issue price was 99.096% and the bonds were guaranteed by the Company. 13 Webcast  2Q10 Earnings Presentation Conference Call in English WEDNESDAY, August 11, 2010 11:00 a.m. US EDT 12:00 p.m.  Brasília time Phone: +1 (973) 935-8893 Conference ID: 89288907 Webcast: www.csn.com.br/ir Conference Call in Portuguese WEDNESDAY, August 11, 2010 9:00 a.m. US EDT 10:00 a.m.  Brasília time Phone: +55 (11) 4003-9004 followed by *0 Conference ID: CSN Webcast: www.csn.com.br/ri Companhia Siderúrgica Nacional, located in the State of Rio de Janeiro, Brazil, is an industrial complex that comprises investments in infrastructure and logistics, combining in its operations own mines, integrated steel mills, cement plants, service centers, railroads and ports, with a total annual production capacity of 5.6 million tonnes of crude steel and 2.4 million tonnes of cement. With consolidated gross revenue of R$14.0 billion in 2009, CSN is the only tin-plate producer in Brazil and one of the five largest tin-plate producers worldwide. It is also known as one of the worlds most profitable steelmakers. CSNs EBITDA represents net income (loss) before the financial result, income tax and social contribution, depreciation and amortization, and other revenues and expenses. EBITDA should not be regarded as an alternative to net income (loss) as an indicator of CSNs operating performance or as an alternative to cash flow as an indicator of liquidity. Although CSNs management considers EBITDA to be a practical means of measuring operating performance and permitting comparisons with other companies, it is not recognized by Brazilian Accounting Principles (Brazilian Corporate Law or BR GAAP) or US Accounting Principles (US GAAP) and other companies may define and calculate it differently. Net debt as presented is used by CSN to measure the Companys financial performance. However, net debt is not recognized as a measurement of financial performance according to the accounting practices adopted in Brazil, nor should it be considered in isolation, or as an alternative to net income or the financial result as an indicator of liquidity. Certain of the statements contained herein are forward-looking statements, which express or imply results, performance or events that are expected in the future. These include future results that may be implied by historical results and the statements under Outlook. Actual results, performance or events may differ materially from those expressed or implied by the forward- looking statements as a result of several factors, such as the general and economic conditions in Brazil and other countries, interest rate and exchange rate levels, protectionist measures in the US, Brazil and other countries, changes in laws and regulations and general competitive factors (on a global, regional or national basis). 14 INCOME STATEMENT CONSOLIDATED  Corporate Law  In Thousand of R$ 2Q09 1Q10 2Q10 1H09 1H10 Gross Revenue Gross revenue deductions (795,141) (821,605) (871,930) (1,543,546) (1,693,535) Net Revenues Domestic Market 1,924,600 2,547,789 2,865,511 3,558,579 5,413,300 Export Market 567,101 636,844 1,007,044 1,377,104 1,643,888 Cost of Good Sold (COGS) COGS, excluding depreciation (1,500,908) (1,577,481) (1,784,767) (3,034,339) (3,362,248) Depreciation allocated to COGS (213,111) (210,056) (217,372) (369,593) (427,428) Gross Profit Gross Margin (%) 31.2% 43.9% 48.3% 31.0% 46.3% Selling Expenses (149,369) (200,281) (166,761) (275,645) (367,042) General and administrative expenses (113,910) (104,703) (126,840) (215,593) (231,543) Depreciation allocated to SG&A (6,688) (9,348) (10,240) (15,137) (19,589) Other operation income (expense), net (103,327) (96,405) (80,413) (128,064) (176,816) Operating income before financial equity interests Net Financial Results 204,221 (477,907) (420,585) 165,017 (898,493) Financial Expenses (601,283) (532,172) (474,704) (1,066,311) (1,006,877) Financial Income 493,844 127,699 89,072 868,082 216,771 Monetary and foreign exchange variations, net 311,660 (73,434) (34,953) 363,246 (108,387) Equity interest in subsidiary (8) - - 4 - Income before Social Contribution and Income Taxes (Provision)/Credit for Income Tax (336,732) (23,915) (3,409) (423,093) (27,324) (Provision)/Credit for Social Contribution (126,038) (13,720) (12,126) (154,330) (25,846) Deferred Income Tax 139,585 6,359 (112,702) 161,445 (106,343) Deferred Social Contribution 49,328 2,728 (41,795) 57,212 (39,067) Non-Controlling Shareholders Interest - 1,668 (1,546) - 122 Net Income (Loss) Adjusted EBITDA EBITDA Margin (%) 29.2% 41.0% 46.4% 28.6% 43.9% 15 INCOME STATEMENT PARENT COMPANY  Corporate Law  In Thousand of R$ 2Q09 1Q10 2Q10 1H09 1H10 Gross Revenue Gross revenue deductions (579,945) (733,357) (806,280) (1,056,187) (1,539,637) Net Revenues Domestic Market 7,109,760 2,345,428 2,642,922 7,109,760 4,988,350 Export Market 1,494,600 203,914 241,162 1,494,600 445,076 Cost of Good Sold (COGS) COGS, excluding depreciation (1,058,488) (1,260,057) (1,382,498) (2,291,139) (2,642,554) Depreciation allocated to COGS (167,043) (160,659) (164,369) (279,487) (325,028) Gross Profit Gross Margin (%) 36.7% 44.3% 46.4% 31.3% 45.4% Selling Expenses (119,217) (170,477) (133,160) (214,524) (303,637) General and administrative expenses (82,566) (69,302) (87,123) (151,515) (156,426) Depreciation allocated to SG&A (3,156) (3,551) (3,672) (6,110) (7,223) Other operation income (expense), net (113,953) (121,368) (78,608) (124,310) (199,976) Operating income before financial equity interests Net Financial Results 325,261 (558,824) (603,554) 18,855 (1,162,377) Financial Expenses (606,744) (594,396) (539,914) (1,172,718) (1,134,310) Financial Income 93,431 227,880 73,958 168,304 301,838 Monetary and foreign exchange variations, net 838,574 (192,308) (137,598) 1,023,269 (329,905) Equity interest in subsidiary (149,201) 214,953 576,252 155,382 791,206 Income before Social Contribution and Income Taxes (Provision)/Credit for Income Tax (245,034) (2,766) 13,810 (307,442) 11,044 (Provision)/Credit for Social Contribution (88,685) (7,033) (7,682) (111,262) (14,715) Deferred Income Tax 105,005 38,254 (82,718) 184,350 (44,464) Deferred Social Contribution 37,201 14,454 (26,691) 65,352 (12,239) Net Income (Loss) Adjusted EBITDA EBITDA Margin (%) 34.9% 41.2% 44.4% 29.0% 42.9% 16 BALANCE SHEET Corporate Law  In Thousand of R$ Consolidated Parent Company 6/30/2010 3/31/2010 6/30/2010 3/31/2010 Current Assets Cash and Cash Equivalents 9,672,152 9,148,907 507,817 1,681,646 Trade Accounts Receivable 1,298,017 1,098,885 1,429,378 1,617,863 Inventory 3,169,688 3,023,241 2,485,136 2,303,834 Deferred Income Tax and Social Contribution 784,686 870,656 579,335 664,433 Guarantee margin of financial instruments 147,109 155,686 - - Others 884,020 959,824 625,022 865,442 Non-Current Assets Long-Term Assets 3,497,551 3,547,541 3,101,707 3,119,757 Investments 511,045 473,920 16,843,062 16,073,352 PP&E 12,199,654 11,384,015 7,900,069 7,724,853 Intangible 468,983 471,636 87,924 87,650 Deferred 29,432 31,388 25,974 27,181 TOTAL ASSETS Current Liabilities Loans, Financing and Debentures 1,468,927 1,074,829 1,942,519 1,652,759 Suppliers 691,768 549,910 437,590 323,116 Taxes and Contributions 1,107,928 1,097,732 916,289 932,136 Dividens Payable 179,030 1,651,110 179,759 1,650,908 Others 669,648 796,450 776,192 771,967 Non-Current Liabilities Long-term Liabilities Loans, Financing and Debentures 16,472,416 14,684,471 12,540,600 12,796,857 Provisions for contingencies, net judicial deposits 737,876 668,851 699,210 636,759 Deferred Income Tax and Social Contribution 65,604 35,406 23,116 - Accounts Payable with Subsidiaries 2,977,760 3,011,178 8,104,477 8,104,477 Others 1,299,801 1,402,681 1,070,774 1,246,861 Non-Controlling Shareholders Interest - - Shareholders' Equity Capital 1,680,947 1,680,947 1,680,947 1,680,947 Capital Reserve 30 30 30 30 Earnings Reserve 5,411,848 5,421,989 5,457,494 5,457,529 Treasury Stock (1,191,559) (1,191,559) (1,191,559) (1,191,559) Equity Adjustments (240,642) (270,538) (240,642) (270,538) Retained Earnings 1,188,628 373,762 1,188,628 373,762 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 17 CASH FLOW CONSOLIDATED  Corporate Law  In Thousands of R$ 2Q09 1Q10 2Q10 1H09 1H10 Cash Flow from Operating Activities Net Income for the period 334,745 481,572 893,999 703,569 1,375,571 Foreign exchange and monetary variations, net (967,280) 214,025 58,413 (1,106,177) 272,438 Provision for financial expenses 254,805 351,320 337,948 547,077 689,268 Depreciation, exhaustion and amortization 219,799 219,405 227,612 384,730 447,017 Write-off of permanent assets 9,047 - - 9,047 - Provisions for Swap/Forward (209,725) (143,040) 6,326 (407,438) (136,714) Deferred income taxes and social contribution (188,914) (9,087) 154,497 (218,656) 145,410 Non-Controlling Shareholders Interest - (1,668) 1,546 - (122) Provisions 1,307 59,559 (45,385) 61,630 14,174 Working Capital Accounts Receivable 123,748 48,583 (115,354) (35,974) (66,771) Inventory 163,371 (431,918) (170,984) 103,322 (602,902) Suppliers (106,368) 41,850 141,944 (239,710) 183,794 Taxes (24,165) 47,038 (38,430) 49,314 8,608 Interest Expenses (298,343) (360,457) (264,416) (523,569) (624,873) Judicial Deposits (664,614) (7,568) (9,387) (717,425) (16,955) Investments in trading securities - (188,491) (168,235) - (356,726) Others (5,453) (61,353) (15,826) 22,487 (77,179) Cash Flow from Investment Activities Derivatives 66,509 (22,737) (10,004) 235,891 (32,741) Equity Swap Net Effects 1,089,594 - - 1,089,594 - Investments/ Future Advance for Capital Increase - (34,198) (19) - (34,217) Fixed Assets/Deferred/Intangible (500,739) (450,864) (978,749) (889,251) (1,429,613) Cash Flow from Financing Activities Issuances 698,875 1,651,374 2,177,391 1,200,829 3,828,765 Amortizations (405,386) (382,284) (162,973) (672,249) (545,257) Dividends / Equity Interest (1,768,089) - (1,560,398) (1,768,091) (1,560,398) Foreign Exchange Variation on Cash and Cash Equivalents Free Cash Flow 18 CONSOLIDATED SALES VOLUME (Thousand tonnes) 2Q09 1Q10 2Q10 1H09 1H10 DOMESTIC MARKET Slabs 2 30 12 3 42 Hot Rolled 301 441 509 477 950 Cold Rolled 156 195 202 268 397 Galvanized 211 294 295 363 588 Tin Plate 125 134 134 243 268 EXPORT MARKET Slabs 30 0 0 30 0 Hot Rolled 0 0 0 0 1 Cold Rolled 1 1 2 1 3 Galvanized 95 127 118 151 245 Tin Plate 26 38 29 53 66 TOTAL MARKET Slabs 32 30 12 33 42 Hot Rolled 301 442 509 477 951 Cold Rolled 157 197 204 269 400 Galvanized 307 421 413 515 834 Tin Plate 151 172 162 296 334 NET REVENUE PER UNIT (In R$/t) 2Q09 1Q10 2Q10 1H09 1H10 TOTAL MARKET Slabs 765 773 824 459 788 Hot Rolled 1,582 1,656 1,721 1,701 1,691 Cold Rolled 1,834 1,906 2,031 1,907 1,970 Galvanized 2,037 2,119 2,260 2,188 2,189 Tin Plate 2,943 2,667 2,859 3,058 2,760 PARENT COMPANY SALES VOLUME (Thousand tonnes) 2Q09 1Q10 2Q10 1H09 1H10 DOMESTIC MARKET Slabs 2 30 12 4 42 Hot Rolled 281 449 517 458 966 Cold Rolled 228 221 205 381 426 Galvanized 152 269 303 257 572 Tin Plate 124 137 135 242 272 EXPORT MARKET 89 44 28 72 Slabs 30 0 0 30 0 Hot Rolled 32 0 0 58 0 Cold Rolled - 0 0 46 0 Galvanized 1 5 0 2 5 Tin Plate 26 39 28 53 66 TOTAL MARKET Slabs 32 30 12 34 42 Hot Rolled 313 449 517 515 966 Cold Rolled 228 221 205 427 426 Galvanized 153 274 303 258 577 Tin Plate 150 176 163 295 338 NET REVENUE PER UNIT (In R$/t) 2Q09 1Q10 2Q10 1H09 1H10 TOTAL MARKET Slabs 716 773 824 729 788 Hot Rolled 1,569 1,634 1,702 1,655 1,670 Cold Rolled 1,695 1,818 2,001 1,687 1,906 Galvanized 2,258 2,337 2,437 2,374 2,390 Tin Plate 2,666 2,380 2,592 2,754 2,482 19 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 11, 2010 COMPANHIA SIDERÚRGICA NACIONAL By: /
